Citation Nr: 0632661	
Decision Date: 10/20/06    Archive Date: 10/31/06

DOCKET NO.  04-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE


Entitlement to an increased initial rating for tinnitus, to 
include on the basis of separate compensable evaluations.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD


J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1970. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Lincoln, Nebraska, (hereinafter RO) that 
granted service connection for tinnitus.  A single 10 percent 
rating was assigned for this condition.  The veteran and his 
representative have expressed disagreement with this rating, 
asserting that separate 10 percent ratings should be assigned 
for tinnitus in each ear.  As this case is on appeal on the 
basis of this disagreement with the initial rating assigned 
for tinnitus, the principles enumerated in Fenderson v. West, 
12 Vet. App. 119 (1999) with respect to "staged ratings" 
are for application with respect to this claim.  
   

FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran through his representative requests an increased 
evaluation for tinnitus, specifically a 10 percent evaluation 
for each ear.  The RO denied the veteran's request because 
under Diagnostic Code (DC) 6260, there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.   

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, a staged 
rating is also not warranted for any portion of the time 
period in question.  See Fenderson, 12 Vet. App. at 119 
(1999).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  


____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


